DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 8-9, 14 and 16-19 are pending. 

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond DiPerna (Reg. No. 44063) on 12/20/2021.

Please amend claim 5 in the claims dated 12/14/2021 as follows: 

5. (Original) The device of claim 1, wherein the identification information of the remote terminal equipment is resides in a MAC Control Element (CE) field of the MAC PDU.

Response to Arguments

3.	In light of the approved Terminal Disclaimer filed 12/14/2021, the double patenting rejection of claims 1-8 and 10-19 are withdrawn. 

4.	Applicant’s arguments, see Remarks pages 6-7, filed 12/14/2021, with respect to the 35 U.S.C. 103 of claims 1-5, 8, 10-14 and 16-17 have been fully considered and are persuasive in light of the amendments claims dated 12/14/2021.  The 35 U.S.C. 103 of claims 1-5, 8, 10-14 and 16-17 has been withdrawn. 

5.	In light of the amendments to the claims, the claims objections of claims 6-7, 9, 15 and 18-19 withdrawn. 

Allowable Subject Matter

6. 	Claims 1-5, 8-9, 14 and 16-19 (renumbered as claims 1-12) are allowed.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-5, 8-9, 14 and 16-19 (renumbered as claims 1-12) are allowable over prior art since the prior art reference(s) taken individually or in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anderson et al, US 2013/0163533 paragraph [0225] discloses a PUCCH resource index within an index range.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469